Exhibit 10.5

LAS VEGAS SANDS CORP.

3355 Las Vegas Blvd.

Las Vegas, NV 89109

December 18, 2012

Chris J. Cahill

c/o Las Vegas Sands Corp.

3355 Las Vegas Boulevard South

Las Vegas, NV 89109

 

  Re: Amendment to Employment Agreement

Dear Chris:

Reference is hereby made to that certain employment agreement between you and
Las Vegas Sands Corp. (the “Company”), dated as of April 1, 2012 (as may be
amended from time to time, the “Employment Agreement”). As set forth below, you
and the Company have agreed to amend the Employment Agreement to clarify its
compliance with the provisions of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and guidance promulgated thereunder.

Accordingly, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, you and the Company hereby agree as follows, effective
December 31, 2012:

1. The Employment Agreement is amended by adding the following language at the
end of Section 6.7 thereof:

“Any tax equalization payments shall be made no later than the end of the second
taxable year of Employee beginning after the taxable year of the Company in
which the Employee’s U.S. federal income tax return is required to be filed
(including any extensions) for the year to which the compensation subject to the
tax equalization payment relates, or, if later, the second taxable year of the
service provider beginning after the latest such taxable year in which the
Employee’s foreign tax return or payment is required to be filed or made for the
year to which the compensation subject to the tax equalization payment relates.
Any tax gross-up payments will be made by the end of the Employee’s taxable year
next following the Employee’s taxable year in which the Employee remits the
related taxes.”

2. The Employment Agreement is amended by adding the following language at the
end of Section 6.8 thereof:

“Any payments that would have been made between the date of termination of
employment and the effective date of the General Release and Covenant Not to
Sue, shall be made as soon as practicable but in any event within 10 days
following the effective date of the General Release and Covenant Not to Sue.”



--------------------------------------------------------------------------------

The Company and you each acknowledges and agrees that except as amended hereby,
the provisions of the Employment Agreement shall remain in full force and
effect. This letter shall be construed and enforced in accordance with and
governed by the laws of the State of Nevada other than principles of law that
would apply the law of another jurisdiction. This letter may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

Very truly yours, LAS VEGAS SANDS CORP. By:   /s/ Kenneth J. Kay Name: Kenneth
J. Kay Title: Executive Vice President &      Chief Financial Officer

Agreed and accepted this 21 day of December 2012:

 

/s/ Chris J. Cahill CHRIS J. CAHILL

 

2